Order entered August 8, 2022




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-22-00013-CR

                        LEON BARNES III, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the County Criminal Court No. 10
                           Dallas County, Texas
                    Trial Court Cause No. M20-22544-L

                                    ORDER

      Before the Court is appellant’s August 5, 2022 third motion for an extension

of time to file his brief. We GRANT the motion and ORDER appellant’s brief due

by September 6, 2022. Appellant is cautioned that further extensions are not

favored and may result in the appeal being abated for a hearing. See TEX. R. APP.

P. 38.8(b).

                                            /s/   ERIN A. NOWELL
                                                  JUSTICE